 


109 HR 1445 IH: Workplace Religious Freedom Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1445 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Souder (for himself, Mrs. McCarthy, Mr. Jindal, Mr. Weiner, Mr. Cantor, Mr. Van Hollen, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend title VII of the Civil Rights Act of 1964 to establish provisions with respect to religious accommodation in employment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Workplace Religious Freedom Act of 2005. 
2.Amendments 
(a)DefinitionsSection 701(j) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(j)) is amended— 
(1)by inserting (1) after (j); 
(2)by inserting , after initiating and engaging in an affirmative and bona fide effort, after unable; 
(3)by striking an employee’s and all that follows through religious and inserting an employee’s religious; and 
(4)by adding at the end the following: 
 
(2) 
(A)In this subsection, the term employee includes an employee (as defined in subsection (f)), or a prospective employee, who, with or without reasonable accommodation, is qualified to perform the essential functions of the employment position that such individual holds or desires. 
(B)In this paragraph, the term perform the essential functions includes carrying out the core requirements of an employment position and does not include carrying out practices relating to clothing, practices relating to taking time off, or other practices that may have a temporary or tangential impact on the ability to perform job functions, if any of the practices described in this subparagraph restrict the ability to wear religious clothing, to take time off for a holy day, or to participate in a religious observance or practice. 
(3)In this subsection, the term undue hardship means an accommodation requiring significant difficulty or expense. For purposes of determining whether an accommodation requires significant difficulty or expense, factors to be considered in making the determination shall include— 
(A)the identifiable cost of the accommodation, including the costs of loss of productivity and of retraining or hiring employees or transferring employees from 1 facility to another; 
(B)the overall financial resources and size of the employer involved, relative to the number of its employees; and 
(C)for an employer with multiple facilities, the geographic separateness or administrative or fiscal relationship of the facilities.. 
(b)Employment practicesSection 703 of such Act (42 U.S.C. 2000e–2) is amended by adding at the end the following: 
 
(o) 
(1)In this subsection: 
(A)The term employee has the meaning given the term in section 701(j)(2). 
(B)The term leave of general usage means leave provided under the policy or program of an employer, under which— 
(i)an employee may take leave by adjusting or altering the work schedule or assignment of the employee according to criteria determined by the employer; and 
(ii)the employee may determine the purpose for which the leave is to be utilized. 
(2)For purposes of determining whether an employer has committed an unlawful employment practice under this title by failing to provide a reasonable accommodation to the religious observance or practice of an employee, for an accommodation to be considered to be reasonable, the accommodation shall remove the conflict between employment requirements and the religious observance or practice of the employee. 
(3)An employer shall be considered to commit such a practice by failing to provide such a reasonable accommodation for an employee if the employer refuses to permit the employee to utilize leave of general usage to remove such a conflict solely because the leave will be used to accommodate the religious observance or practice of the employee.. 
3.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by section 2 take effect on the date of enactment of this Act. 
(b)Application of amendmentsThe amendments made by section 2 do not apply with respect to conduct occurring before the date of enactment of this Act. 
 
